SCOTT, J.
For the reasons stated in Southern Leasing Company v. Alfred Ludwig, Superintendent, etc., et al., 153 N. Y. Supp. 545, decided herewith, the order appealed from will be reversed, with $10 costs and disbursements to the appellant against the Mecca Realty Company and the O. J. Gude Company, and the motion for an injunction granted, to the extent indicated in the opinion in the above-mentioned case. Settle order on notice.
McLAUGHLIN, LAUGHLIN, and CLARKE, JJ., concur. INGRAHAM, P. J., dissents.